Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Penny (U.S. Publication No. 2017/0317490) teaches verifying proper assembly (paragraph 36) of a device which includes receiving sensing signals (claim 14). Benedetti (U.S. Publication No. 2004/0042874) teaches that it was known to confirm a correct installation of a retaining pin when assembling a pedal assembly. See paragraph 6 as well as figures 1-2.
The prior art does not teach a method for verifying installation of a pedal assembly in a vehicle, comprising, in combination with the additionally recited features, verifying a position of the testing device relative to the pedal assembly such that a first portion of the testing device is positioned against a first side of a pin installed in the pedal assembly; verifying the installation of the pin within the pedal assembly; positioning a second portion of the testing device against a second side of the pin; and verifying the installation of the pin within the pedal assembly.
The prior art does not teach an apparatus for verifying installation of a pedal assembly in a vehicle, comprising, at least one sensor configured to verify a position of said apparatus relative to the pedal assembly being tested; a first contact configured to verify installation of a pin in the pedal assembly; and a second contact configured to verify alignment of the pin in the pedal assembly.
The prior art does not teach a testing device configured to couple to the pedal assembly; and at least one detector verifying a position of the testing device relative to the pedal assembly being tested, said testing device comprising: a handle oriented to enable said testing device to be positioned adjacent .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852